internal_revenue_service number release date index number -------------------- ----------------------------- ----------------------------------------- ------------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-129401-09 date date legend parent ---------------------------------------------------------- -------------------------------------------------- ------------------------------------------ lp -------------------------------------------------------------------- -------------------------------------------------- -------------------------- trs ---------------------------------------------------------- -------------------------------------------------- ----------------------------------------- state x state y date a a b c d ------------ ------------- ---------------------- ---- ---- ---- -- plr-129401-09 e ---- dear ---------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process statement of facts parent a state x real_estate_investment_trust reit owns approximately an a interest in lp a state y limited_partnership unrelated parties own the remaining approximately b interest in lp no election has been made to treat lp as an association_taxable_as_a_corporation under sec_301_7701-3 in what is known as an upreit structure parent does not directly own any real_estate or tangible assets rather those are owned directly by lp or through subsidiary entities in which lp owns an interest lp owns all of the single outstanding class of common_stock of trs parent and trs made an election under sec_856 to treat trs as a taxable_reit_subsidiary consistent with its status as a taxable_reit_subsidiary trs’s business has historically been that of acquiring developing leasing and selling real_estate although trs is solvent trs owns substantial amounts of property with current fair market values significantly below tax basis proposed transaction due to the impact of current economic conditions on the real_estate industry parent lp and trs recently underwent significant restructuring of their business operations to focus on the reit activities of owning leasing and managing lp’s and trs’s real properties on a long-term basis as a result of the restructuring parent believes that at least of trs’s assets and operations will now consist of the ownership and management of real_estate on a long-term basis such assets can be owned by lp without adversely affecting parent’s federal tax status as a reit reit assets in contrast or less of trs’s assets will remain in trs’s historic_business non-reit assets and non-reit activities thus parent proposes the following transaction plr-129401-09 trs will form a new corporation newco and transfer nominal cash to newco in pursuance of the formation parent and newco will make an election to treat newco as a taxable_reit_subsidiary within the meaning of sec_856 lp will form a new state y single-member limited_liability_company trs llc into which lp will cause trs to merge trs will cease to exist as a separate_entity trs llc’s default classification under sec_301_7701-3 will be as an entity disregarded as separate from its sole owner lp trs llc will transfer its non-reit assets to a new limited_liability_company new llc in exchange for c of the interest in new llc simultaneously newco will transfer cash to new llc in exchange for the other d interest in new llc for federal tax purposes new llc’s default classification under sec_301_7701-3 will be as a partnership trs llc will transfer up to e of the new llc interests to newco following step lp will own all of the outstanding interest in trs llc trs llc will continue to hold approximately of its historic assets in addition trs llc will own all of the outstanding_stock of newco and a d or greater interest in new llc newco will own a c or lesser interest in new llc new llc will hold the non-reit assets and conduct parent’s non-reit activities representations parent makes the following representations with respect to the proposed transaction a b c the merger of trs into trs llc will constitute the adoption of a plan_of_liquidation of trs for federal tax purposes no formal or informal plan_of_liquidation has ever been adopted by trs except for the present plan except for transfers that will occur pursuant to the proposed transaction it is not contemplated that the deemed liquidation of trs will be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the business or assets of trs if persons holding more than percent in value of the stock in trs also hold more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-129401-09 d e f g h i j no part of the consideration deemed received by lp upon the merger of trs into trs llc will be received by lp as a creditor employee or in some capacity other than that of a shareholder of trs neither lp nor trs has any plan or intention to consummate an actual liquidation or cease the corporate operations or affairs of trs prior to the merger of trs into trs llc on the date of trs’s merger into trs llc the aggregate fair_market_value of trs’s assets will exceed the total amount of its liabilities and the liabilities to which any of its assets are subject no distribution of assets representing earned but unreported income will be made by trs to lp in the deemed liquidation pursuant to the merger of trs into trs llc trs will not have acquired any property other than cash in a transaction to which sec_351 will have applied or as a contribution_to_capital during the five-year period ending on the date of the merger of trs into trs llc no property will have been contributed to trs as part of a plan a principal purpose of which is to recognize a loss by trs with respect to such property in connection with its complete_liquidation since date a lp has owned all of the single outstanding class of equity of trs which represents all of the voting power and value of trs rulings based solely on the information submitted and the representations set forth above we rule as follows with respect to the proposed transaction the merger of trs into trs llc will be treated as a complete_liquidation of trs under sec_331 lp will recognize gain_or_loss with respect to its trs shares in an amount equal to the difference between the fair_market_value of the property treated as distributed to lp in the deemed liquidation and lp’s adjusted_basis in its trs shares sec_331 any loss recognized by lp under sec_331 in connection with the complete_liquidation of trs will not be deferred under sec_267 sec_267 plr-129401-09 gain_or_loss will be recognized by trs in connection with the distribution of its property in complete_liquidation in an amount equal to the difference between the fair_market_value of such property on the date of distribution or if greater the amount of any trs liabilities to which the property is subject and its adjusted_basis on such date sec_336 and b the gain_or_loss will be computed on a property-by-property basis any loss recognized by trs under sec_336 will not be deferred under sec_267 sec_267 the adjusted_basis of trs’s non-cash property treated as received by lp pursuant to the deemed liquidation will equal the fair_market_value of such property on the date of such distribution sec_334 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed or implied concerning whether parent qualifies as a reit under subchapter_m part ii of chapter of the code in addition no opinion is expressed or implied concerning the value and treatment of assets held directly or indirectly by parent for purposes of subchapter_m part ii of chapter of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-129401-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch associate chief_counsel corporate cc
